Citation Nr: 1819852	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-29 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to special monthly compensation (SMC) based on loss of use of creative organ.

3. Entitlement to an evaluation in excess of 50 percent for mood disorder.

4. Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held in January 2018 by means of video conferencing equipment with the Veteran in Togus, Maine, before the undersigned Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  During the January 2018 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw all claims on appeal except entitlement to a TDIU.  

2. The Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claims for service connection for erectile dysfunction, entitlement to SMC, and entitlement to increased ratings for mood disorder and chronic lumbosacral strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran testified before the Board in January 2018 and requested that all claims on appeal be withdrawn except for the claim for entitlement to a TDIU.  See January 2018 Board hearing transcript, at 2-3.  A transcript of the hearing has been associated with the claims file and constitutes a written request for withdrawal of his claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding his claims for entitlement to service connection for erectile dysfunction, entitlement to SMC, and entitlement to increased ratings for mood disorder and chronic lumbosacral strain.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.




II. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); see also 38 C.F.R. § 4.19 (2017).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15 (2015), "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107(2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board points out that the Veteran filed his formal claim for a TDIU in March 2010; however, the issue of entitlement to a TDIU was raised during the course of an appeal seeking a higher initial rating for mood disorder.  The Veteran's claim for service connection for mood disorder was received October 14, 2009.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  Thus, while the Veteran withdrew his appeal for an increased rating for mood disorder herein, the Board will still consider October 14, 2009 as the date of claim for a TDIU.

Since October 14, 2009, the Veteran's service-connected disabilities have included chronic lumbosacral strain, rated 40 percent disabling; acne, rated 10 percent disabling; coronary artery disease (CAD), rated 10 percent disabling; mood disorder, rated 50 percent disabling; and diabetes mellitus, type II, rated 20 percent disabling.  His combined disability rating as of this date was 80 percent.

On January 22, 2010, the disability rating for CAD was increased to 60 percent.  His combined rating as of this date was 90 percent.  Finally, service connection was awarded for diabetic peripheral neuropathy, with each extremity rated 10 percent disabling from January 4, 2018.  His combined disability rating as of this date has been 100 percent.  Consequently, the Board finds that the Veteran has met the criteria for consideration of a TDIU on a schedular basis since October 14, 2009.  The question remains as to whether his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment.

The evidence shows that the Veteran completed high school and training as a Licensed Practical Nurse (LPN).  During service, his Military Occupational Specialty (MOS) was the equivalent of a civilian truck and auto mechanic.  He testified during his Board hearing that in the late 1980s he worked as an alcohol counselor part-time and then worked for a jail full-time for a few years.  See January 2018 Board hearing transcript, at 8.  In the 1980s or 1990s he owned an auto repair shop for one year.  He hired mechanics to do the work and he supervised them.  Id. at 5.  During his July 2012 VA examination, he reported that he had also owned pawn and antique shops; however, for the past 30 years he worked as a nurse for a home health company.  He testified that his recent employment with an agency had been part-time and that he had to quit due to back pain.

In his March 2010 application for a TDIU, the Veteran indicated that had worked 16 hours a week as a nurse until September 2009.  He stopped working due to his back disability.  His employer indicated that he worked as a LPN when necessary and that his last day of work was January 7, 2010.  A May 2010 report of general information clarifies that the Veteran's employer was a temporary staffing agency.  In a supplemental claim for TDIU, the Veteran indicated that he stopped working due to his back disability and mood disorder.

The Board has reviewed the evidence and finds that it supports the award of a TDIU.  In July 2012, a VA examiner opined that the Veteran was not likely able to do most physically demanding work because of chronic lumbosacral strain, but was likely able to do sedentary employment.  However, the Board must consider the Veteran's education and employment history.  The Board points out that while he had a few years of sedentary employment in the 1980s and 1990s, the Veteran's primary employment has been labor intensive and field specific.  The Veteran has consistently and continually complained of back pain during the pendency of this claim and has indicated that his back pain was the primary reason for his inability to work as a LPN.  Moreover, during his hearing before the Board, he indicated that he was not able to sit for extended periods and that when sat, he had to sit leaning to the right to relieve pressure from his back.  See January 2018 Board hearing transcript, at 14.

In addition to his inability to sit for long periods, the Board finds that his mood disorder also contributes to his inability to obtain and maintain substantially gainful sedentary employment.  The February 2010 VA mental health examination report shows the Veteran progressively had trouble dealing with the physical and emotional demands of his employment.  His symptoms included impaired sleep, daytime fatigue, and decreased concentration.  He occasionally had fleeting suicidal ideation when in pain and depressed.  He reported that his irritability and depressed mood negatively affected his working relationships.  The examiner stated that participation in activities such as household chores, errands, and social outings, was limited due to severe daily back pain and depression.  The examiner indicated that his depression caused moderate impairment with chores, shopping, exercise, and travel, and caused severe impairment with his ability to participate in recreational activities.  The examiner found that his mood disorder caused decreased concentration, increased absenteeism, and poor social interaction.  Overall, the mental disorder caused occupational and social impairment in most areas such as thinking, family relations, work, mood, and schooling but not judgment.

During the July 2012 mental health examination, the Veteran reported that his depressive episodes seemed to be longer and deeper.  His symptoms included depressed mood; anxiety; panic attacks weekly or less; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work and worklike setting.  The examiner stated that the mood disorder caused occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on the Veteran's physical limitations due to his chronic lumbosacral strain and the mental impairment due to his mood disorder, including symptoms such as fatigue, decreased concentration, increased absenteeism, mild memory loss, difficulty in establishing and maintaining effective work relationships; and difficulty in adapting to stressful circumstances, including work and worklike setting, the Board finds it unlikely that the Veteran has been able to obtain or maintain substantially gainful sedentary employment during the pendency of the claim.  

Given the Veteran's educational background and his occupational history; the impact that each of his service-connected disabilities have on his ability to work, notably his mood disorder and chronic lumbosacral strain, the Board finds that the evidence favors a finding that the Veteran is precluded from obtaining and maintaining any form of gainful employment due to his service-connected disabilities alone.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  The appeal is granted.


ORDER

The appeals for service connection for erectile dysfunction, entitlement to SMC, and entitlement to increased ratings for mood disorder and chronic lumbar strain are dismissed.

TDIU is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


